DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          BARBARA JANANN FINE,
                               Appellant,

                                         v.

                          CLIFFORD TRAVIS FINE,
                                Appellee.

                       Nos. 4D21-1689 and 4D21-2237

                                 [June 1, 2022]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; James L. Martz, Judge; L.T. Case Nos.
502018DR010151 and 502018DR010151XXXXSB.

    Michael S. Bendell of Michael Bendell, P.A., Boca Raton, for appellant.

    Stacey D. Mullins of GrayRobinson, P.A., Boca Raton, for appellee.

PER CURIAM.

    In these consolidated cases, Barbara Janann Fine (the former wife)
challenges the second amended final judgment entered in her divorce from
Clifford Travis Fine. In a prior appeal, this court partially reversed an
amended final judgment entered in the case. See generally Fine v. Fine,
308 So. 3d 172 (Fla. 4th DCA 2020).

   Now we reverse the second amended final judgment currently being
appealed and direct the trial court on remand to re-enter the third
amended final judgment which it rendered during the pendency of these
appeals. 1 In re-entering the third amended judgment, the trial court is
directed to clarify the commencement date for the operative provisions of
the paragraph entitled “Extracurricular Expenses.”


1  During briefing, we relinquished jurisdiction to the trial court “for the limited
purpose of entering a third amended final judgment correcting the scrivener’s
error” referenced in the former wife’s appeal. Unfortunately, the trial court did
not enter the third amended judgment until after the relinquishment period
granted by this court had already expired.
   Reversed and remanded with instructions.

CONNER, C.J., FORST and ARTAU, JJ., concur.

                          *        *          *

    Not final until disposition of timely filed motion for rehearing.




                                   2